     Case 19-50012           Doc 52      Filed 03/07/19        EOD 03/07/19 15:15:19              Pg 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

In re:                              )                                 Chapter 11
                                    )
USA GYMNASTICS,                     )                                 Case No. 18-09108-RLM-11
                                    )
             Debtor.                )
                                    )
USA GYMNASTICS,                     )
                                    )
             Plaintiff,             )
                                    )
v.                                  )                                 Adv. Case No. 19-50012
                                    )
ACE AMERICAN INSURANCE COMPANY      )
f/k/a CIGNA INSURANCE COMPANY,      )
GREAT AMERICAN ASSURANCE CO.,       )
LIBERTY INSURANCE UNDERWRITERS,     )
INC., NATIONAL CASUALTY COMPANY,    )
RSUI INDEMNITY COMPANY, TIG         )
INSURANCE COMPANY, VIRGINIA         )
SURETY COMPANY, INC. f/k/a COMBINED )
SPECIALTY INSURANCE COMPANY,        )
WESTERN WORLD INSURANCE COMPANY, )
ENDURANCE AMERICAN INSURANCE        )
COMPANY, AMERICAN INTERNATIONAL     )
GROUP, INC., AMERICAN HOME          )
ASSURANCE CO., AND DOE INSURERS,    )
                                    )
             Defendants.            )

        DEFENDANT LIBERTY INSURANCE UNDERWRITERS, INC.’S
NOTICE OF EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         Comes now Defendant, Liberty Insurance Underwriters, Inc. (“LIU”), by counsel, and

pursuant to Local Rule S.D. Ind. B-7006-1, gives notice of an initial extension of time within

which to respond to Plaintiff's Complaint for Breach of Insurance Policy and Declaratory

Judgment of Coverage (“Complaint”) as follows:1/


1/
         LIU has moved, together with the other Defendants in this action, to withdraw the reference to the United
States Bankruptcy Court for the Southern District of Indiana of the Adversary Proceeding. Accordingly, the instant
     Case 19-50012            Doc 52       Filed 03/07/19        EOD 03/07/19 15:15:19               Pg 2 of 4



         1.       A response by LIU to Plaintiff's Complaint would otherwise be due to be filed on

March 7, 2019.

         2.       Plaintiff’s counsel, George M. Plews, confirmed via telephone on March 6, 2019

that Plaintiff does not object to an initial extension of time of twenty-eight (28) days through and

including April 4, 2019 for LIU to file and serve its answer or otherwise plead in response to

Plaintiff’s Complaint.

         3.       LIU’s response to Plaintiff's Complaint therefore shall be filed on or before April 4,

2019.

                                                       Respectfully submitted,

                                                       KIGHTLINGER & GRAY, LLP


                                                       /s/Ginny L. Peterson
                                                       Ginny L. Peterson, ID No. 20305-41
                                                       KIGHTLINGER & GRAY, LLP
                                                       One Indiana Square, Suite 300
                                                       211 North Pennsylvania Street
                                                       Indianapolis, Indiana 46204
                                                       (317) 638-4521
                                                       gpeterson@k-glaw.com

                                                       Attorneys for Defendant,
                                                       Liberty Insurance Underwriters, Inc.




Notice does not reflect LIU’s consent to this Court’s jurisdiction and is subject to the arguments contained in the
motion to withdraw the reference.
                                                           2
    Case 19-50012     Doc 52    Filed 03/07/19     EOD 03/07/19 15:15:19        Pg 3 of 4



                             CERTIFICATE OF SERVICE

       I certify that on March 7, 2019 a copy of the forgoing was served via ECF to the
following counsel of record or First Class Mail, postage pre-paid to the following parties:

Gregory M. Gotwold – ggotwald@psrb.com          Jeffrey B. Fecht
Tonya J. Bond – tbond@psrb.com                  Riley Bennett Egloff, LLP
Steven A. Baldwin - sbaldwin@psrb.com           141 E. Washington Street
Christopher Kozak – ckozak@psrb.com             Fourth Floor
PLEWS SHADLEY RACHER & BRAYN,                   Indianapolis, IN 46204
LLP                                             jfecht@rbelaw.com
1346 N. Delaware Street                         Counsel for RSUI Indemnity Company
Indianapolis, IN 46202
Counsel for USA Gymnastics

George Calhoun, IV                              Kevin P. Kamraczewski
George@ifrahlaw.com                             LAW OFFICE OF KEVIN P.
Ifrah Law                                       KAMRACZEWSKI
1717 Pennsylvania Avenue, NW, Suite 650         6101 E. North Sheridan Road, Unit 18c
Washington, DC 20006                            Chicago, IL 60660
                                                Kevin@kevinklaw.com
Scott Patrick Fisher
sfisher@drewrysimmons.com                       Ronald D. Kent
DREWRY SIMMONS VORNEHM, LLP                     Susan E. Walker
736 Hanover Place, Suite 200                    DENTONS US, LLP
Carmel, IN 46032                                601 S. Figueuroa Street, Suite 2500
Counsel for TIG Insurance Company               Los Angeles, CA 90017
                                                Ronald.Kent@dentons.com
Susan N. Gummow                                 Susan.Walker@dentons.com
Igore Shleypak
Foran Glennon Palandech Ponzi & Rudloff,        Robert Millner
P.C.                                            DENTONS US, LLP
222 N. LaSalle Street, Suite 1400               233 South Wacker Drive, Suite 5900
Chicago, IL 60601                               Chicago, IL 60606
sgummow@fgppr.com                               Robert.millner@dentons.com
ishleypak@fgppr.com
Counsel for American International Group,       James P. Maloy
Inc. and American Home Assurance Co.            BOSE MCKINNEY & EVANS, LLP
                                                111 Monument Circle, Suite 2700
                                                Indianapolis, IN 46204
                                                jmoloy@boselaw.com

                                                Counsel for Virginia Surety Company, Inc.
                                                f/k/a Combined Specialty Ins. Co.


                                            3
     Case 19-50012   Doc 52   Filed 03/07/19    EOD 03/07/19 15:15:19    Pg 4 of 4




                                                s/Ginny L. Peterson
                                               Ginny L. Peterson

                                               KIGHTLINGER & GRAY, LLP
                                               One Indiana Square, Suite 300
                                               211 North Pennsylvania Street
                                               Indianapolis, Indiana 46204
                                               (317) 638-4521
                                               gpeterson@k-glaw.com




                                         4
180584\5179301-1



85340651v.1
